Citation Nr: 1450777	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-34 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right lower extremity.

2.  Entitlement to service connection for residuals of removal of metal from the right eye.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to a higher initial rating for degenerative joint disease of the thoracolumbar spine rated 10 percent prior to April 13, 2011, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to September 2004 and from July 2005 to October 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran was scheduled to testify at a videoconference hearing in October 2014; but failed to report.  In light of the request to withdraw the appeal, the hearing request is deemed withdrawn.

An Appellate Brief received from the Veteran's representative in October 2014 refers to the same issues explicitly withdrawn by the Veteran in September 2014 correspondence.  As there is no indication that the Veteran no longer wishes to withdraw his claims (rather it appears that the individual who wrote the October 2014 document was simply unaware the Veteran had already withdrawn the issues in September 2014) the Board can only interpret the October 2014 Appellate Brief as potentially raising new claims for service connection for radiculopathy of the right lower extremity, residuals of removal of metal from the right eye, COPD; and entitlement to an increased rating for degenerative joint disease of the thoracolumbar spine.  These claims are referred to the RO for appropriate action.


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his appeal in signed correspondence received by the Board in September 2014.

CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal with respect to service connection for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  The criteria for the withdrawal of the substantive appeal with respect to service connection for residuals of removal of metal from the right eye have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

3.  The criteria for the withdrawal of the substantive appeal with respect to service connection for COPD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

4.  The criteria for the withdrawal of the substantive appeal with respect to a higher initial rating for degenerative joint disease of the thoracolumbar spine have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In signed correspondence received in September 2014, the Veteran expressed his intent to withdraw the issues of entitlement to service connection for radiculopathy of the right lower extremity, residuals of removal of metal from the right eye and COPD; and entitlement to a higher initial rating for degenerative joint disease of the thoracolumbar spine.  The Veteran was very clear that he wished to withdraw all pending claims.  

The Board acknowledges that an October 2014 Appellate Brief from the Veteran's representative refers to the withdrawn issues and provides argument on them.  However, this document does not appear to override the previous withdrawal by the Veteran as the Veteran's September 2014 withdrawal was not mentioned in the October 2014 Appellate Brief.  Rather, it appears that the individual who drafted the October 2014 document was simply unaware that the Veteran had clearly and unambiguously withdrawn the same issues in September 2014.  Accordingly, the Board finds that the September 2014 withdrawal of the issues by the Veteran is accurate and best reflects the Veteran's intended course of action in this appeal.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The appeal for service connection for radiculopathy of the right lower extremity is dismissed.

The appeal for service connection for residuals of removal of metal from the right eye is dismissed.

The appeal for service connection for COPD is dismissed.

The appeal for entitlement to a higher initial rating for degenerative joint disease of the thoracolumbar spine is dismissed.


____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


